Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Liu on June 16th 2021.

The application has been amended as follows: 

	In line 12 of claim 1, “actuation mechanism” is amended to read --actuator mechanism--.
	In line 3 of claim 24, --from the mounting unit-- is inserted after “uncoupled”.
	In line 3 of claim 37, --upon release of the drive spring-- is inserted after “skin layer”.
	In line 13 of claim 41, “actuation mechanism” is amended to read --actuator mechanism--.
	In line 2 of claim 44, --from the mounting unit-- is inserted after “uncoupled”.
	In line 1 of claim 50, “41” is amended to read --49--.
	In line 3 of claim 55, --upon release of the drive spring-- is inserted after “skin layer”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the sensor insertion assembly as recited in the allowed claims.  For example, Funderburk et al. (US 2004/0133164) disclose the sensor insertion assembly as described in the previous Office action of record.  However, Funderburk et al. fail to disclose, inter alia, that the removable safety clip (476; Figure 33B) comprises first and second leg portions that are biased inward and/or that foot portions of the first and second leg portions are configured to releasably engage one or more apertures on an exterior surface of the sensor insertion assembly.  The prior art of record fails to disclose a removable safety clip, having the above features, that when combined with Funderburk et al. would not require a non-obvious complete reconstruction of the Funderburk et al. actuator button (324’) and/or its housing (334’).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771